Citation Nr: 0729861	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-38 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas





THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for idiopathic giant 
urticaria.  





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to July 1977.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a  February 2004 
rating decision of the Houston, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that in pertinent 
part granted service connection for urticaria (rated 
noncompensable) and denied service connection for hearing 
loss.  Regarding the grant of service connection for 
urticaria, the RO determined that the veteran appealed the 
rating assigned for the disability.   


FINDINGS OF FACT

1.  A hearing loss disability was not shown in service or for 
many years thereafter and the record contains no probative 
evidence which relates current hearing loss to the veteran's 
active service.

2.  The veteran's skin condition has not recurred since 
sometime in early to mid 2002.  

CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The criteria for a compensable rating for service-
connected idiopathic giant urticaria have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.41 4.118, Diagnostic Code 7806 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate his claim for service connection for hearing 
loss and initial claim for service connection for his skin 
condition.  It also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  While this letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claims, 
it explained the type of evidence necessary to substantiate 
the service connection claims and asked him to submit any 
such evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claims.  A 
subsequent February 2006 letter explained the evidence 
necessary to substantiate both his continued claim for 
service connection for hearing loss and his claim for 
increase for his service connected skin condition.  This 
letter also asked him to submit any evidence in his 
possession pertinent to his claims.  A March 2006 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).    
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Also, the claims were readjudicated 
by a May 2007 supplemental statement of the case after 
complete notice was given.  The veteran is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with a VA audiological evaluation and VA skin 
examination in December 2006.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

The veteran's DD-214 shows that his military occupational 
specialty (MOS) was mortar man.  Service medical records 
reveal that the veteran had intermittent episodes of 
urticaria during service covering a substantial portion of 
his body.  The records are negative for any complaints of 
hearing loss.  On entrance examination audiometry revealed 
that puretone thresholds (in decibels) were: 







HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
15
/
25
LEFT
25
20
15
/
30
    
An October 1976, "baseline" audiogram then revealed that 
puretone thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
35
35
LEFT
40
35
25
35
30

Subsequent December 1976 audiometry revealed that puretone 
thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
15
       
35
LEFT
15
15
20
20
30

February 1977 audiometry revealed that puretone thresholds 
(in decibels) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
25
LEFT
10
15
5
5
15
 

On July 1977 separation examination, audiometry revealed that 
puretone thresholds (in decibels) were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
/
20
20
LEFT
25
20
15
15
/

On August 2003 VA skin examination the diagnosis was 
idiopathic giant urticaria.  The veteran reported that he 
developed hives with severe itching in service that was 
generalized from head to toe, including his trunk and 
extremities but was mostly present in his scalp.  He was 
treated with Benadryl orally and the rash lasted 4 to 5 days.  
The veteran indicated that the rash had continued to recur 
since 1974 and that the last time it had recurred was 
approximately a year and one half prior.  He further 
indicated that the rash tended to recur about twice a year 
and would last two to three days.  He was able to treat it 
successfully with Benadryl and when it recurred it was mostly 
on his scalp, his forehead and his eyes.  It was not on his 
trunk anymore and at the time of the examination the veteran 
was free from any rash.  Physical examination was totally 
negative. 

A January 2004 private audiological evaluation produced a 
diagnostic impression of asymmetric hearing losses, with the 
right ear presenting with a moderate sloping to profound 
sensorineural hearing loss and the left ear presenting with a 
slight sensorineural hearing loss.  Word recognition was poor 
in the right ear but excellent in the left ear.  The veteran 
reported that he had had long-standing right ear hearing 
problems and that approximately 20 years prior he had started 
noticing that he cold not hear when he turned over and lay on 
his left ear.  Since that time the right ear hearing had 
seemed to have declined.  The veteran reported occasional 
tinnitus in the right ear but denied any left ear problems.  
He denied problems with dizziness, history of head trauma or 
family history of hearing loss.  He did report a history of 
noise exposure while serving as an artillery loader in the 
Marines and a later history of occupational noise exposure 
but with reported use of hearing protection.  The examiner 
commented that the veteran's better ear hearing levels were 
adequate for communication but that he might exhibit 
difficulties with localizing and hearing speakers at a 
distance due to lack of adequate binaural hearing.  The 
veteran was likely to sometimes need to request closer 
proximity to speakers and/or raised speaking voices.  A 
subsequent January 2005 follow-up evaluation showed stable 
hearing levels compared to the January 2004 evaluation.  The 
diagnostic impressions were normal hearing in the left ear 
with the exception of mild loss at 8,000 Hz and moderately 
severe to profound sensorineural hearing loss in the right 
ear.  

On December 2006 VA skin examination, the diagnosis was 
chronic urticaria.  The veteran reported that in the past he 
had broken out with hives 1 to 2 times per year but recently 
he had not had a flare in at least 4 years.  When the flares 
did develop, they would start out very small, then enlarge 
and drain some liquid and then go away after 4 to 5 days.  He 
was using no treatment but in the past had used Benadryl and 
systemic steroids.  Physical examination showed that 0 
percent of the body surface area was covered in rash or hives 
and that the veteran's urticaria was not active.  There was 
no scarring or alopecia noted.  

In a June 2007 statement the veteran indicated that when he 
left active duty he always felt that he was losing his 
hearing on his right side.  During service he complained to 
his platoon commander.  A couple of times he was given 
physicals and it was discovered that he had scar tissue on 
his right ear (which he did not have when he entered active 
duty).  Also, the veteran contended that one does not develop 
hearing loss in just one ear due to old age.  His hearing 
loss had been gradual since he left active duty and it only 
had gotten worse since 2001.  

On December 2006 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
95
105
105
LEFT
30
25
30
30
25

The average puretone thresholds were 94 decibels, right ear 
and 28 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 50 percent in the right ear and 94 
percent in the left ear.  The diagnoses were moderately 
severe to profound sensorineural hearing loss in the right 
ear and mild sensorineural hearing loss in the left ear.  The 
veteran reported that he could not make out words on his 
right side and needed to be looking at the person who was 
speaking.  He also reported that he had noise exposure in 
service from firearms, mortars, the firing range and heavy 
artillery and that he did use hearing protection.  
Additionally, after service he did not use hearing protection 
when doing construction and painting and using a power lawn 
mower.  

On January 2007 follow-up, the December 2006 audiological 
examiner reviewed the veteran's claims file and found that 
the veteran's hearing did not change significantly from his 
entrance into service to his separation.  He entered the 
military with a mild loss at 500 Hz in the right ear and a 
mild loss at 4000 Hz in the left ear and normal hearing at 
the other frequencies.  His separation physical revealed 
normal hearing bilaterally from 500 to 4000 Hz with the 
exception of 2000 Hz in the right ear and 4000 Hz in the left 
ear.  However, a Beksey audiogram from February 1977 revealed 
normal hearing across all frequencies.  It was the examiner's 
opinion that the veteran's hearing loss was not related to 
his history of noise exposure.  The veteran stated that he 
was told that his hearing was fine when he left the military 
and that he noticed the severe loss in the right ear around 
2001, 24 years after service.  The examiner noted that once 
exposure to noise is discontinued there is no significant 
further progression of hearing loss as the result of the 
noise exposure.    
  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (2002); 38 C.F.R. § 
3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  

Certain listed, chronic disabilities, including sensorineural 
hearing loss, are presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113 
(2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history.

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted here, as the degree of impairment due to idiopathic 
giant urticaria has not varied significantly during the 
appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b) (2002).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).

IV.  Analysis

Hearing Loss

The evidence of record establishes that the veteran has a 
current bilateral hearing loss disability as shown by the 
results of the December 2006 VA evaluation.  The Board will 
also concede that the veteran was exposed to acoustic trauma 
in service given that his MOS was Mortar Man.  It is not 
established, however, that hearing loss disability became 
manifest in service or within the first postservice year or 
that current hearing loss is related to service.   
Audiological testing at separation showed that the veteran 
did not have a hearing loss disability in either ear (see 
38 C.F.R. § 3.385) and there is no evidence that such 
disability developed within the first post service year.  
Although an earlier October 1976 audiogram did appear to show 
hearing loss disability in both ears, it also appears that 
this audiogram was conducted merely to establish a baseline 
level for further testing.  Notably, the three subsequent 
hearing tests done in service did not show hearing loss 
disability by VA standards.  Also, the only medical opinion 
of record to address a possible nexus, the January 2006 VA 
audiological follow-up opinion, specifically found that the 
veteran's hearing loss was not related to his history of 
noise exposure in service.  

The veteran is competent to testify regarding the acoustic 
trauma he was exposed to and the hearing loss symptoms he's 
experienced.  As a layperson, however, he is not competent to 
determine the presence of a hearing loss disability by VA 
standards or to render an opinion on the existence of a 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Additionally, the Board notes that the record is 
silent for any complaints, evaluation or treatment of hearing 
loss from separation until January 2004, approximately 27 
years after service.  A lengthy interval of time between 
service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Given that it is not established that hearing loss disability 
became manifest in service or in the first postservice year 
or that current hearing loss disability is related to 
service, the preponderance of the evidence is against this 
claim and it must be denied. 





Compensable rating for urticaria

The veteran's urticaria has been rated under 38 C.F.R. 
§ 4.118, Code 7806 (2007).  This code provides for ratings 
based on disfigurement of the head, face, or neck (under Code 
7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); 
or dermatitis (under Code 7806) depending upon the 
predominant disability.  Id.   As the veteran's service-
connected skin disability has not been shown to involve 
disfigurement or scars, but does involve inflammation of the 
skin, the Board finds that it should be rated as dermatitis. 

Under the  provisions of Code 7806, a noncompensable rating 
will be assigned if less than 5 percent of the entire body or 
exposed areas are affected; and no more than topical therapy 
is required during the past 12 month period; a 10 percent 
rating will be assigned where at least 5 percent, but less 
than 20 percent of the entire body or at least 5 percent, but 
less than 20 percent of exposed areas are affected or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period; and a 30 percent rating will be assigned if 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  A higher, 60 
percent rating is available for more serious manifestations.  
    
Applying the facts in this case to the criteria set forth 
above the Board finds that there is no basis for affording 
the veteran a compensable rating.  During the entire appeal 
period (i.e. from September 2002 to the present), the 
veteran, by his own admission, has not had any recurrences of 
his urticaria.  Consequently, there are no medical findings 
or even lay testimony of any symptomatology that could form 
the basis for a compensable rating.  Accordingly, the 
preponderance of the evidence is against this claim and it 
must be denied.   




ORDER

Service connection for bilateral hearing loss is denied.

A compensable rating for giant idiopathic urticaria is 
denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


